Citation Nr: 1228038	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1986 to December 1991 and from December 2003 to November 2004.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted the claim for service connection for PTSD (effective December 20, 2006) and assigned a 10 percent rating.  In April 2012, the RO increased the initial rating to 30 percent (effective December 20, 2006) and assigned an evaluation of 50 percent from April 15, 2011.  

In March 2011, the Board remanded the claim for further development and it has returned for further adjudicative action.  The Board finds there has been substantial compliance with the past remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand not required where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The claims of service connection for a sleep disorder; disability exhibited by mass in throat; and disability exhibited by depression have been raised by a May 2011 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Prior to April 15, 2011, PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, mild memory loss.  

2. Since April 15, 2011, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing effective work and social relationships.  
CONCLUSIONS OF LAW

1. Prior to April 15, 2011, criteria for a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

2. Since April 15, 2011, criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, DC 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  This claim is an appeal of the initial rating assigned in conjunction with the grant of service connection.  Once service connection is granted, the claim is substantiated and prior notice defects are rendered non-prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  VA's duty to notify with respect to these claims has been satisfied.  

VA also has a duty to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file; in August 2011 the Veteran's Reserve Unit sent all available records.  In December 2011, the Veteran sent updated available Reserve records.  In May 2011, the Veteran said all PTSD treatment was at the Vet Center or VA.  Updated VA records are in the file and on Virtual VA.  In October 2011, the Vet Center provided a treatment summary for the Veteran.  Records from a private hospital were received in June 2011.  The Board finds all identified and available VA records relevant to the present claim have been secured.  The Veteran was medically evaluated twice in conjunction with his claim.  The duty to assist has been fulfilled.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  For an extraschedular evaluation to apply, there generally must be a "finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

According to the applicable rating criteria, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2011).  

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32) and 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  In addition, the Court has held that a GAF score is only one factor in determining a veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

As the evidence shows the Veteran is currently employed, the Board does not find that a claim of a total disability rating for individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Prior to April 15, 2011, the Board finds that a rating greater than 30 percent is not warranted.  During this time period, the disability picture did not meet or approximate the criteria for a higher rating.  The Veteran did not have symptoms of suspiciousness or panic attacks during this period, however, his disability during this time period is characterized by depressed mood; anxiety, chronic sleep impairment and mild memory loss.  The VA mental health records, statements of the Veterans family and the Veteran's own statements (see March 2009 statements) support this rating, as well as the September 2007 VA examination.  

The cluster of symptoms did not show deficiencies in most areas of occupational and social impairment or overall reduced reliability and productivity.  While the September 2007 VA examination report showed the Veteran might have some difficulty with stressful circumstances, mood disturbance and difficulty in establishing effective work relationships, he still functioned as a husband, a father and at his long-term job.  A March 2010 VA mental health record noted he was euthymic and cheerful and the September 2007 VA examination report as well as other mental health records describe his PTSD as "mild."  

Symptoms such as suicidal ideation, impaired impulse control (violence), inability to establish or maintain relationships, as well as impaired judgment and thinking were not exhibited.  Exhibited symptoms included anger and argumentativeness (see, for example, March 2009 statements of the Veteran's stepfather and sister).  In this regard, the lay testimony regarding exhibited symptoms is competent and credible, but does not suggest that the criteria for higher ratings are present.  

The Board has also looked at the GAF scores for this period, which ranged from 56 in a September 2010 VA mental health record (moderate symptoms) to 65-70 during a September 2007 VA examination (mild symptoms).  Considering the totality of the evidence, the Board finds that no increase is warranted for this time period.  

Since April 15, 2001, the Board finds that a rating greater than 50 percent is not warranted.  During this time period, the April 2011 VA examination specifically noted the symptoms of disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships.  The VA examination report characterized his disability as mild-moderate in severity and stated the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  (This describes a 10 percent rating.  See 38 C.F.R. § 4.130, DC 9411.)  Under functional impact, examiner stated PTSD did not impact his ability to work.  He worked in his current position for 20 years, preferred to work alone and sometimes avoided contact with others.  

The Board finds that the symptom-complex that typifies 70 and 100 percent schedular ratings was not present and that GAF scores for this period averaged about 60 (moderate symptoms).  As a result, the Board finds that the disability picture is best characterized by the current evaluation.  

The RO staged the rating period once; The Board does not find any further staged ratings to be appropriate.  Hart, 21 Vet. App. at 509-510.  Also, the Board finds the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology; as a result, the assigned schedular evaluation is adequate and no further analysis is necessary for this period.  Thun, 22 Vet. App. at 115.  The Veteran continued to work and did not require frequent hospitalization for PTSD.  


ORDER

Prior to April 15, 2011, an increased disability rating in excess of 30 percent is denied.  

Since April 15, 2011, an increased disability rating in excess of 50 percent is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


